 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:20-cr-00161-AC
                                          )
12                     Plaintiff,         )   [Proposed] ORDER TO DISMISS AND
                                          )   VACATE STATUS CONFERENCE
13         v.                             )
                                          )
14   LAJU LEE,                            )
                                          )   DATE: June 21, 2021
15                     Defendant.         )   TIME: 9:00 a.m.
                                          )   JUDGE: Hon. Allison Claire
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00161-AC (ECF No. 8)

20   is GRANTED.

21         It is further ordered that the status conference scheduled on

22   June 21, 2021 (see ECF No. 7), is VACATED.

23   IT IS SO ORDERED.

24

25   Dated: June 21, 2021

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                  1                    U.S. V. LAJU LEE
